Case: 19-50192      Document: 00515236017         Page: 1    Date Filed: 12/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50192                       December 13, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

MARIA FRANCISCA CHAVEZ-FLORES,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3229-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Appealing the district court’s dismissal of an indictment charging an
offense under 8 U.S.C. § 1326, the Government moves for summary
disposition, arguing that the dismissal was erroneous in light of our recent
decision in United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019),
petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588). Maria Francisca
Chavez-Flores, the defendant, has not filed a response in opposition. As the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50192    Document: 00515236017    Page: 2   Date Filed: 12/13/2019


                                No. 19-50192

Government argues, this case is indistinguishable from Pedroza-Rocha, where
we reversed the district court’s dismissal of an indictment charging the
defendant with a violation of § 1326.
      Accordingly, the Government’s motion for summary disposition is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, the district court’s order dismissing the indictment is
REVERSED, and the matter is REMANDED for further proceedings.




                                        2